The record supports the Special Referee’s findings that plaintiff failed to supply responsive answers to certain of defendant’s interrogatories, as it had been directed by the court to do. The penalty of dismissal was a proper exercise of discretion given the ample opportunity afforded plaintiff, who in two conferences with the court was allowed, in effect, to set its own schedule for answering the interrogatories, to satisfy its disclosure obligations, and the lack of an excuse for its failure to do so (see, Stanfill Plumbing & Heating Corp. v Dravo Constructors, 216 AD2d 101). Concur—Rosenberger, J. P., Wallach, Nardelli and Tom, JJ.